Citation Nr: 9919761	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by 
which the RO denied an increase in disability evaluation for 
PTSD from 30 percent.

By rating decision of July 1995, the RO granted an increased 
evaluation of 50 percent for PTSD.  By a rating decision of 
October 1998, the RO granted an increased evaluation to 70 
percent for PTSD.  The veteran continued his appeal. 

The veteran's claim was initially before the Board in January 
1997, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of occupational and 
social impairment; however, there is not total occupational 
and social impairment due to characteristic symptomatology.  

3.  The veteran is not virtually isolated in the community 
and does not have totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality. 

4.  The veteran is able retain employment.




CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (old diagnostic 
criteria in effect prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (new diagnostic criteria in 
effect as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Copies of VA Medical Center treatment records were submitted 
from throughout the appellate period, which showed that the 
veteran received psychiatric treatment for his PTSD.  

The veteran underwent a VA examination in April 1993.  The 
veteran stated that he did not socialize.  He stated that he 
worked in a department store as a laborer.  

The veteran was afforded a hearing before the RO in April 
1995, a transcript of which has been associated with the 
claims folder.  He described medication he was taking for his 
PTSD.  He stated that he avoided crowds.  He described 
working as a janitor.  He stated that he took a bus to work, 
although the veteran stated that he caught it where there 
were less people.  He stated that he had had about 20 jobs in 
the past 10 years.  He stated that he had been divorced since 
1974.  He indicated that he had two children, but was not 
close to them.  The veteran's therapist said that the veteran 
had no friends.  

The veteran underwent a VA examination in June 1995.  He 
stated that he had some contact with his children, but not 
very satisfying.  He stated that he maintained no 
relationships because people tried to take advantage of him 
and called him crazy.  He stated that he avoided getting too 
close to people and was not too sociable.  Diagnosis was 
PTSD.  The examiner assigned a GAF score of 55.

The veteran underwent a VA examination in February 1997.  The 
veteran recently walked off his job suddenly in January 1997.  
The veteran avoided certain situations, including crowds, and 
kept to himself.  He stated that he felt detached and 
estranged from others and indicated that he could not trust 
anyone, and seemed to have a restricted range of feelings.  
The examiner's diagnosis was PTSD, mild to moderate.  The 
examiner assigned a GAF score of 60-70.

The veteran underwent a VA examination in May 1997.  It was 
noted that the C file had not been provided to the examiner.  
It was noted that the veteran worked as a janitor for the 
past 3 and 1/2 years.  It was noted that the veteran lived with 
his girlfriend off and on for the past 5 years.  It was noted 
that the veteran was taking medication.  He stated that his 
job worked because he did not have bosses, no one bothered 
him, and he was able to stay by himself.  Examination showed 
that the veteran was oriented to the correct date.  His 
mental content was notable for suicidal thoughts at times, 
but he denied having any plans.  He denied any homicidal or 
assaultive intent.  He described hearing voices in the past, 
and having had visions and flashbacks.  His insight and 
judgment were considered to be adequate.  The examiner noted 
that the veteran had made substantial clinical improvement 
over a number of years, but still suffered work impairment 
related to the need to isolate.  The veteran's GAF score was 
55.

An addendum was prepared in June 1997 to the VA May 1997 
examination.  The examiner commented that the veteran was 
specifically negative for gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living (including maintenance of 
minimal hygiene), disorientation for time or place, or memory 
loss for names of relatives, own occupation, or name.  It was 
noted that the veteran was working as a janitor, even though 
his intellectual functioning would support a more complex 
occupation, if he could support it on an emotional basis.  It 
was noted that suicidal ideation crosses the veteran's mind, 
and that the veteran had difficulty adapting to stressful 
circumstances, including work and work-like settings.  He had 
difficulty establishing and maintaining effective 
relationships, both at home and at work.  He described a very 
dysfunctional relationship with his girlfriend and her 
children.  

A VA psychology report was submitted from June 1997.  It was 
noted that the veteran's complaints included intrusive 
thoughts and images, occasional nightmares, hypervigilance, 
flashbacks, paranoia, isolation/alienation from people, 
difficulties establishing and maintaining relationships, 
disorientation at times, sleep disturbance, problems with 
attention and concentration, memory loss, anxiety and 
depression, and panic attacks.  The veteran was alert, 
oriented, cooperative, and spontaneous in speech.  He was 
anxious in mood and depressed in affect.  His thinking was 
normal, but he reported hearing a voice.  He reported 
problems with memory, attention, and concentration.  He 
reported being distrustful and suspicious.  He reported 
thinking about suicide, but denied plans or intent.  The 
Mississippi test suggested additional psychiatric disruptions 
beyond just PTSD that might be considered in future 
evaluation and treatment of the veteran.  The veteran was 
found to be showing signs of cognitive disruption and his 
memory was mildly to moderately impaired.  Testing showed a 
strong element of paranoia to be present, as well as 
suggestion of psychotic thinking.  

The veteran underwent a VA examination in October 1997.  The 
veteran described auditory and visual hallucinations.  He 
described experiences of seeing something happen and feeling 
as though he had seen it happen before.  He described 
conspiracies.  He tried to avoid dealing with people and 
instead tried to stay to himself, because he became 
uncomfortable and nervous.  He stated that at times he felt 
depressed, nervous, and afraid to go to work.  He described 
not being able to sleep well.  His mood and affect were 
mildly depressed.  He was not notably tense during the 
examination, but said he had been nervous coming to the 
examination.  He had auditory hallucinations, visual 
hallucinations, olfactory hallucinations, and tactile 
hallucinations.  He had occasional suicidal thinking, but 
without plans.  He had homicidal and assaultive thoughts, but 
knew that to act them out would not be lawful.  His insight 
and judgment were adequate.  

The examiner's assessment was that the veteran had PTSD, as 
well as a variety of mild, non-bizarre hallucinations of 
vision, as well as certain non-bizarre delusional thoughts.  
The examiner commented that the thought process was 
associated with a  tense, depressed and more isolated than 
usual mood.  It was noted that these symptoms could be 
consistent with depression with psychotic features, which 
would be considered to be an extension of his PTSD, or it 
could be that he had organic brain syndrome, with features of 
mood, anxiety, and psychotic disturbance, which could 
possibly be related to his history of heavy alcohol use in 
the past.  

VA hospitalization records show that the veteran was 
hospitalized for his PTSD from February 18, 1998 to February 
23, 1998.

A VA psychology report was submitted from May 1998.  It was 
noted that the veteran's attention was poor and he related 
feeling very stressed at his daily responsibilities and his 
insight and judgment were poor.  It was commented that the 
veteran was of low average ability, and showed a consistent 
problem judged to be related more to native abilities, poor 
hearing, stress, and attentional failures than to structural 
of fulminating disease.  It was commented that the 
combination of these cognitive difficulties and his 
psychiatric problems would significantly and negatively 
impact on his daily living and well-being.  

The team leader at the Vet Center wrote a letter dated June 
1998.  He indicated that the veteran had been a client there 
since 1982.  He stated that despite the veteran's attempts to 
minimize psychological complaints, his ongoing functioning 
showed chronic PTSD related symptomatology in the severe 
range, with recurrent major depression and a coping deficit 
reflecting severely impaired interpersonal functioning and 
impaired occupational function.  He commented that the 
veteran had significant hypervigilance and startle response, 
anxiety attacks, and sleep disturbance.  He indicated that 
the veteran's employer assigned him janitorial duties where 
he could work alone.  He commented that the veteran's 
agitation and intrusive thoughts were evidenced with periods 
of psychic numbing were marked by periods of social, family, 
and personal withdrawal and alienation.  

The team leader concluded that the overall impact of the 
veteran's symptoms on his social and occupational functioning 
were considered to be extreme as evident by his social and 
emotional withdrawal, restricted affect, and conflict with 
significant others, usually related in an explosive PTSD and 
rage reactions.  He asserted that the overall impact on the 
veteran's occupational functioning was assessed to be 
marginal only due to a cooperative employer who was aware of 
the veteran's deficits and assigned him to isolated tasks and 
after hour work duties.  

In September 1998, a VA examiner concluded that the veteran's 
primary diagnosis was PTSD.  He noted that he had reviewed 
the veteran's entire file.  He concluded that the veteran's 
symptoms of depression with mild psychotic features were felt 
to be an extension of his PTSD.  


Analysis

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders, to include PTSD, effective 
November 7, 1996, and under the old general rating formula 
for psychoneurotic disorders, to include PTSD, in effect 
prior to November 7, 1996.  His disability was determined to 
be 70 percent disabling under both sets of diagnostic 
criteria.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).


The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


The old general rating formula for psychoneurotic disorders, 
to include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When, as in the instant case, the only compensable service-
connected disability is a mental disability, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16 (c) (1996).  

In order to receive a higher rating of 100 percent disabling 
under the new diagnostic criteria for PTSD, the veteran must 
show that there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Positive evidence for an increased rating under the new 
criteria includes findings from the veteran's October 1997 VA 
examination where the examiner noted that the veteran had 
hallucinations and delusional thoughts.  Also, the examiner 
noted that the veteran had occasional suicidal thinking as 
well as homicidal and assaultive thoughts.  The veteran 
reported thinking about suicide in his VA psychology report 
from June 1997.  Also, at his VA examination in May 1997, the 
examiner noted that the veteran had suicidal thoughts at 
times, had heard voices in the past, and had had visions and 
flashbacks.  However, findings were not made at the VA 
psychiatric and psychological examinations that the veteran 
had gross impairment in thought processes or communication, 
grossly inappropriate behavior, intermittent ability to 
perform activities of daily living (including maintenance of 
minimal hygiene), disorientation for time or place, or memory 
for loss of names of relatives, own occupation, or name.

Also, the positive evidence discussed above is outweighed by 
the findings listed in the June 1997 addendum to the May 1997 
VA examination.  In such addendum, the examiner commented 
that the veteran was specifically negative for gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living (including 
maintenance of minimal hygiene), disorientation for time or 
place, or memory loss for names of relatives, own occupation, 
or name.  Thus, the clear weight of the evidence shows that 
the veteran has not met the criteria necessary for an 
increased evaluation to 100 percent disabling under the new 
diagnostic criteria for PTSD.  

In order to receive a higher rating of 100 percent disabling 
under the old diagnostic criteria for PTSD, the evidence must 
show either that the veteran's attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or that the 
veteran has totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or that the veteran is demonstrably 
unable to obtain or retain employment.  



The evidence does not show that the veteran is unable to 
obtain or retain employment.  The evidence shows that the 
veteran works full time as a janitor.  Also, although the 
veteran's only compensable service-connected disability is a 
mental disability, since the veteran works as a janitor, the 
evidence does not show that such mental disorder precludes 
him from securing or following a substantially gainful 
occupation under 38 C.F.R. § 4.16 (c) (1996).

Likewise, the evidence does not show that the veteran has 
totally incapacitating symptoms bordering on gross 
repudiation of reality.  There is no question that the 
veteran has significant symptomatology stemming from his 
PTSD.  The team leader at the Vet Center wrote a letter dated 
June 1998 wherein it was noted that the veteran had chronic 
PTSD related symptomatology in the severe range.  However, at 
the veteran's most recent VA examination in October 1997, the 
examiner noted that the veteran was not notably tense and his 
insight and judgment were adequate.  

Also, as noted in the discussion regarding the new diagnostic 
criteria, in the June 1997 addendum, the examiner stated that 
the veteran was specifically negative for gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  Although the evidence 
shows that the veteran continues to receive treatment for his 
PTSD at the VA Medical Center and at the Vet Center and he 
was hospitalized for his PTSD in February 1999, the fact 
remains that the veteran is working full-time.  Even though 
the veteran's PTSD symptoms are severe, they can not be 
accurately described as "totally incapacitating."

Likewise, the evidence does not show that the veteran is 
virtually isolated in his community due to the attitudes of 
his contacts being so adversely affected.  Positive evidence 
for a finding that the veteran is virtually isolated in his 
community includes the June 1998 statement by the team leader 
at the Vet Center that the veteran had severely impaired 
interpersonal functioning, statements by the veteran that he 
does not socialize, and the veteran's therapist statement at 
the veteran's hearing who indicated that the veteran did not 
have friends.  

However, again, the fact remains that the veteran is working 
full-time.  The fact that the veteran takes a bus to work and 
has to deal with the public (even if he tries to avoid 
crowds) and has to presumably deal with some people at work 
(even if the veteran's employer assigns him duties where he 
could work alone), is highly persuasive evidence that the 
veteran is not "virtually isolated in the community."  In 
summary, the clear weight of the evidence shows that the 
veteran has not met the criteria necessary for an increased 
evaluation to 100 percent disabling under the old diagnostic 
criteria for PTSD.  

Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, a rating higher than 
70 percent is not warranted.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special psychiatric examinations to determine the 
extent of the veteran's PTSD.  The Board did not base its 
decision solely on a single VA examination as one of the 
major factors for consideration in this case, but also 
considered testimony by the veteran as well information 
submitted from his therapist.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

In summary, the Board finds that the veteran has not met the 
criteria, under either the new or old schedular criteria, for 
an increased rating to 100 percent disabling for PTSD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

